Citation Nr: 1112499	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-27 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left elbow disability.

2.  Entitlement to service connection for right leg neuropathy.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected left leg/knee disability.

5.  Entitlement to service connection for right shoulder disability, to include as secondary to cervical spine disability.

6.  Entitlement to service connection for right hand/wrist disability, to include as secondary to cervical spine disability.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1990 to February 1991, July 1991 to January 1992, October 2001 to October 2002, January 2004 to November 2004, and from October 2008 to November 2008.  The Veteran's service in Southwest Asia is of record.

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions dated March 2006 and July 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims.

In February 2009, the Veteran presented sworn testimony during a RO hearing before a decision review officer.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The issues of entitlement to service connection for disabilities of the cervical spine, lumbar spine, right shoulder, and right hand/wrist are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.



FINDINGS OF FACT

In February 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal was requested as to the issues of entitlement to service connection for left elbow disability and right leg neuropathy.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by the Veteran, through his representative, as to the issues of entitlement to service connection for left elbow disability and right leg neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for left elbow disability.

2.  Entitlement to service connection for right leg neuropathy.

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).

In a statement dated February 2009, the Veteran, through his representative, expressed his intent to withdraw the issues of entitlement to service connection for left elbow disability and right leg neuropathy, which were on appeal.  See 38 C.F.R. § 20.204 (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran has withdrawn his appeal as to the issues of entitlement to service connection for left elbow disability and right leg neuropathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for left elbow disability and right leg neuropathy; and the appeals are therefore dismissed.


ORDER


The Veteran's appeal as to the issue of entitlement to service connection for left elbow is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for right leg neuropathy is dismissed.


REMAND

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected left leg/knee disability.

5.  Entitlement to service connection for right shoulder disability, to include as secondary to cervical spine disability.

6.  Entitlement to service connection for right hand/wrist disability, to include as secondary to cervical spine disability.

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claims on appeal must be remanded for further development.

Reasons for remand

VCAA notice

As indicated above, the Veteran has raised the issues of entitlement to service connection for right shoulder and right hand/wrist disabilities as secondary to cervical spine disability.  The Veteran has also raised the issue of entitlement to service connection for lumbar spine disability as secondary to the service-connected left leg/knee disability.  See the February 2009 RO hearing transcript.  The Board notes that the VCAA letters sent to the Veteran by the RO in January 2006 and March 2007 did not address the elements of secondary service connection.  Additionally, the Board notes that the March 2007 letter did not address the elements required for direct service connection.  The Board has been prohibited from itself curing these defects.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the Veteran should be provided with appropriate notice of direct and secondary service connection as to the pending claims so that he may be accorded appropriate due process.

Missing treatment records

The Veteran has asserted that he incurred a cervical spine disability as a result of the February 1993 motor vehicle accident, which was determined to have taken place in the line of duty.  See the February 2009 RO hearing transcript; see also the Department of the Army letter dated February 1994.  He has further argued that he was treated for a cervical spine disability in 2000, which was aggravated by his subsequent periods of active duty service.  See id.  

The findings of a magnetic resonance imaging (MRI) report dated January 2005 reveal that the Veteran's C6-7 vertebrae were previously fused.  The Veteran has indicated that the cervical fusion surgery was performed in March 2000.  See the VA treatment records dated June 2006 and December 2005.  However, the VA claims folder does not contain any documentation of the March 2000 cervical fusion.  Because treatment records, hospital reports, and any contemporaneous information as to the March 2000 surgery would be pertinent to the pending cervical spine claim, the Board finds that such records must be obtained.  The Board further notes that the Veteran continues to receive treatment from his primary care physician, Dr. L.C. of Elkhart, Indiana.  See the Veterans claim dated October 2005.  Although certain select records from Dr. L.C. have been associated with the claims folder, the Board finds that the Veteran should be again requested to complete a VA Form 21-4142 in order for VBA to obtain these records in full.

Additionally, the Board recognizes that the RO reviewed the Veteran's electronic VA treatment records in their entirety.  It appears that only certain such records have been printed out and associated with the claims folder.  Accordingly, the Veteran's VA treatment records in their entirety should be printed and associated with the Veteran's claims folder as such information may be pertinent to his pending claims.


VA medical opinions

Regarding the cervical spine claim, the Veteran has asserted that he incurred a cervical spine disability as a result of the February 1993 line of duty motor vehicle accident.  As indicated above, he has also asserted that his pre-existing cervical spine disability was aggravated by his active duty service.  Although the Veteran did not complain of a cervical spine disability during his periods of active duty service in 2001, 2002, and 2004, the Board recognizes that a MRI report dated January 2005 documents the manifestation of degenerative disc disease of the cervical spine during the presumptive period set forth in 38 C.F.R. §§ 3.307, 3.309.  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the Court held that where there is evidence of record satisfying the first two requirements for service connection but no competent medical evidence addressing the third requirement (medical nexus), VA must obtain a VA examination and medical nexus opinion.  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  There is currently no medical opinion of record that addresses the issues of medical nexus and of aggravation as to the cervical spine claim.  A medical opinion is therefore necessary.  

As to the lumbar spine claim, the Veteran has argued both that the currently diagnosed lumbar spine disability is due to the February 1993 motor vehicle accident and/or his service-connected shortening of the left leg/degenerative joint disease of the left knee.  See the February 2009 RO hearing transcript.  There is no competent medical opinion of record which addresses the issue of medical nexus.  Thus, this claim presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles, supra.

Concerning the right shoulder and right hand/wrist claims, the Board notes that the Veteran received in-service treatment for right shoulder tendonitis and right wrist pain following an injury incurred restraining a detainee.  See the service treatment records dated July 2002, June 2004, and October 2005.  However, recent treatment records suggest that the Veteran's right shoulder and right hand/wrist symptomatology is a neurological manifestation of his cervical myelopathy and spondylosis.  See, e.g., the VA treatment records dated December 2005 and July 2006.  Accordingly, the issue of whether the Veteran has separate and distinct right shoulder and/or right hand/wrist disabilities or whether such are neurological manifestations of his diagnosed cervical disability remains in question.

Accordingly, the case is REMANDED for the following action:

1. VBA should provide the Veteran with a corrective VCAA letter containing proper notice which specifically informs him of the evidentiary requirements for establishing direct and secondary service connection.  

2. VBA should contact the Veteran through his representative and request that he provide or identify any outstanding medical examination and treatment records pertaining to his pending claims.  In particular, the Veteran should be asked to provide or identify medical records pertaining to his 2000 cervical fusion surgery including records of prior treatment for cervical complaints and hospitalization records.  VBA should take appropriate steps to obtain private records identified by the Veteran as well as the Veteran's VA treatment records in their entirety and associate them with the VA claims folder.  Any responses should be associated with the Veteran's claims folder.  If said records cannot be obtained, VBA should provide the Veteran specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  

3. The Veteran should be afforded a VA examination to determine the nature and etiology of the right shoulder and right hand/wrist disabilities.  The examiner should indicate, with supporting rationale, whether the Veteran is diagnosed with current a right shoulder disability and/or right hand wrist disability which are separate and distinct from his currently diagnosed cervical spine disability.  If the answer to the above question is yes as to either disability, the examiner should state, with supporting rationale, whether it is at least as likely as not that right shoulder and/or right hand/wrist disability is due to the Veteran's military service.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to fully explain all conclusions reached and to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and statements.  The report of the VA examination should be associated with the Veteran's VA claims folder.

4. VBA should arrange for a physician with appropriate expertise to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's lumbar spine disability is related to his military service, to include the February 1993 motor vehicle accident, or whether the lumbar spine disability is due to the service-connected left knee/leg disability.  If the reviewing physician determines that physical examination and/or diagnostic testing of the veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

5. VBA should then arrange for a physician to review the Veteran's VA claims folder including a copy of this remand and to provide an opinion, with supporting rationale, as to whether the evidence of record clearly and unmistakably shows that the Veteran's cervical spine pre-existed his active duty military service; specifically, those periods dated October 2001 to October 2002 and January 2004 to November 2004.  If the answer to this question is affirmative, the examiner should then provide an opinion as to whether the pre-existing cervical spine disability was not aggravated by service, beyond the natural progression of the disorder.  If the examiner finds that the Veteran's cervical spine disability did not pre-exist his military service, he/she should render an opinion as to whether the Veteran's currently diagnosed cervical spine disability was incurred in his military service.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

6. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


